Citation Nr: 1543790	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  09-15 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for ulcerative colitis.


WITNESS AT HEARING ON APPEAL

The Veteran, with E. L., observing


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1994.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDING OF FACT

During the period on appeal, the Veteran's ulcerative colitis has been manifested by moderate symptoms, with infrequent exacerbations such as abdominal cramping, diarrhea, blood in his stools, and constipation.


CONCLUSION OF LAW

During the period on appeal, the criteria for a rating in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7323 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The RO's June 2005 letter to the Veteran satisfied the duty to notify provisions relating to the Veteran's claim at issue herein.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.

Additionally, the June 2005 letter to the Veteran notified him that he must submit, or request that VA obtain, evidence of the worsening of his disabilities and the different types of evidence available to substantiate his claim for a higher rating.  Moreover, this letter informed him of the requirements to obtain higher ratings and notified him of the need to submit evidence of how such worsening affected his employment.  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the February 2007, November 2013, and January 2015 examiners took into account the Veteran's statements and treatment records, which allowed for fully-informed evaluations of the claimed disability.  Id.  Additionally, the Veteran testified before the Board in November 2010.

The Veteran's claim was recently remanded by the Board in December 2014 because the November 2013 VA examination report did not comply with the Board's previous May 2012 remand directives, which specifically ordered the examining physician to comment on the presence or absence of certain symptoms and to describe the severity of the Veteran's intestinal disorder.  The December 2014 remand directives mirrored those from the May 2012 remand with regard to a new examination and also instructed the RO to attempt to obtain medical records from the Veteran's primary care physician and gastroenterologist.  The Board finds that there has been substantial compliance with its May 2012 and December 2014 remands as the RO obtained the Veteran's outstanding private treatment records and afforded him an adequate VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 556 U.S. 369 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Factual Background

The Veteran's intestinal disorder was first diagnosed as Crohn's colitis; since that time, the evidence reflects the appropriate diagnosis is ulcerative colitis, not Crohn's colitis.  The Veteran was granted service connection for his intestinal disorder in February 1995 and a noncompensable rating was assigned, effective September 1, 1994.  The Veteran filed a timely notice of disagreement as to the initial evaluation assigned, and a December 1995 rating decision increased his disability rating to 30 percent, effective September 1995.  In a June 1998 rating decision, following a January 1998 VA examination that revealed the Veteran's disability was improving, the RO reduced the evaluation to 10 percent disabling, effective September 1, 1998.

The RO received the Veteran's instant claim on May 19, 2005, in which he asserted that his service-connected ulcerative colitis was more severe than it was rated.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

Under Diagnostic Code 7323, moderate ulcerative colitis, with infrequent exacerbations, is rated 10 percent disabling.  38 C.F.R. § 4.114.  Moderately severe ulcerative colitis, with frequent exacerbations, is rated 30 percent disabling.  Severe ulcerative colitis, with numerous attacks a year and malnutrition, the health only fair during remissions, is rated 60 percent disabling.  Id.  Pronounced ulcerative colitis, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess, is rated 100 percent disabling.  Id. 

An August 2004 colonoscopy revealed colitis, with rectal mucosa and diffuse inflammation, with loss of vascular detail and erythema.  Biopsies revealed moderate chronic active colitis; there was no dysplasia present.  A December 2004 treatment note with L. N., M.D. indicated the Veteran was having one to two bowel movements daily without any bleeding; he denied major upper or lower tract symptoms and there was no peripheral manifestation of inflammatory bowel disease.  In July 2005, the Veteran denied major problems with nausea, vomiting, heartburn, or indigestion; his bowel habits were stable and there was no bleeding.  In November 2005, the Veteran denied current cramping, diarrhea, or hematochezia and took medication, which provided "good control" of his colitis symptoms and a January 2007 VA treatment note reflects the same.

At a February 2007 VA examination, the Veteran reported he was treated with medication to control his colitis and that he had a flare-up every one and a half to two months, where he would have several, frequent, formed stools a day, which included some bleeding.  He indicated this usually lasted for a day or so and then cleared.  On a normal day, he reported having approximately three bowel movements.  He reported no trouble with nausea, vomiting, or constipation and indicated he had "rare diarrhea."

August 2007 and September 2008 notes from Dr. L. N. indicate the Veteran was unable to perform any work during an acute flare and that due to the inconsistency of symptoms and the inability to predict a flare-up before it occurred, absence from work could occur without notice.  August 2007 and September 2008 certifications to the Department of Labor from Dr. L. N. reflect the Veteran's colitis was chronic and that flares frequently caused "significant symptoms," which impacted all areas of his life, including work.  Flares lasted a few days to several weeks or longer, depending on the severity, and the Veteran's period of incapacity could last from three to five days up to several months.

In October 2007, the Veteran experienced mid-abdominal pain and underwent a computerized tomography scan of his abdomen and pelvis.  The duodenum had an abnormal appearance, with apparent localized thickening and distortion.  The scan was negative for abdominal wall hernia and the pelvis was satisfactory.  At an August 2008 gastroenterologist examination with Dr. L. N., the Veteran denied nausea, vomiting, indigestion, and changes in bowel habits. 

At a September 2008 VA primary care appointment, the Veteran denied current cramping and diarrhea, but acknowledged having blood in his stool a few weeks prior.  At a July 2009 gastroenterology examination, the Veteran denied major upper or lower tract symptoms and there was no history to suggest active colitis.  In an October 2009 report of contact with disability determination services, the Veteran indicated the medication for colitis was helping, with no side effects.  

In his April 2009 notice of disagreement and his September 2009 VA Form 9, the Veteran indicated he took six pills a day to help control his colitis and that he had an approved Family Medical Leave Act agreement with his employer, which allowed him to take time off when he had severe episodes.  He stated he experienced exacerbated episodes approximately three to seven days a month which kept him out of work and that almost all of his bowel movements contained blood and were not formed.

In a February 2010 statement from the Veteran's wife, she indicated he often forgot to flush the toilet, so she was aware that he had blood in his stool "from time to time."  She indicated his cramps were so painful that he would experience them for several days at a time.  She reported that when he was on active duty he was misdiagnosed for this disease and that he was now at high risk for colon cancer; she also stated he had to leave his job mainly because of his colitis.

A March 2010 VA treatment note reflects the Veteran reported blood in his stool due to colitis and that he had flare-ups every three to four weeks.  A May 2010 letter from a VA rehabilitation specialist indicated the Veteran's colitis was active, with scheduled treatment to occur in June and July 2010.

June and July 2010 statements from the Veteran's coworkers, M. C., A. H., indicated the Veteran missed work due to his illnesses, yet the statements did not indicate which disabilities caused him to miss work.  June and July 2010 statements from A. H. and N. R. indicated the Veteran would often fall asleep at work due to his hypertension medication; neither statement mentioned the Veteran's colitis.  A June 2010 statement from the Veteran's coworker, J. S., stated that the Veteran's high blood pressure readings and colitis outbreaks caused him to miss several days of work and that he was forced to retire early.

A July 2010 colonoscopy revealed minor inflammation in the rectum, with no evidence of active inflammation.  There was colonic mucosa with deep crypts, without obvious adenomatous or hyperplastic change; lymphoid aggregates were also present.  Inflammatory atypia was noted, but no true dysplasia was seen.  

In September 2010, the Veteran sought treatment for increased abdominal cramping and diarrhea and at an October 2010 VA genitourinary examination, the examiner found blood in the Veteran's stool due to colitis.

In an October 2010 statement from the Veteran's daughter, she indicated the Veteran had stomach cramps "often," and that when he was having cramps she could see the organs in his stomach moving.  She reported that the odor from the Veteran's gas was foul and that he was unaware he was even passing gas most of the time.  In an October 2010 statement from the Veteran's friend, C. C., he reported that the Veteran had major problems with cramping and stomach pain and that he experienced "a lot of flare-ups," that kept him confined close to the bathroom.

At the Veteran's November 2010 hearing before the Board, the Veteran reported he was at high risk for cancer due to his colitis and that he had colonoscopies annually.  He took six pills a day to control his colitis and took more during a flare-up.  The Veteran indicated that the frequency of his flare-ups varied, and that he had them approximately twice a week.  Flare-ups included diarrhea and "things of that nature," and he indicated his cramps had become more severe in the past two to three months.  He stated that when he was having cramps that he could see his organs moving and doctors had recommended he avoid any stomach exercises because of severe cramps.  The Veteran was taking vitamins to help with his energy and nutrition level.  He indicated he had diarrhea frequently, more so than he had normal bowel movements, and had constipation approximately once a month.

In a November 2010 statement, the Veteran indicated his flare-ups consisted of severe diarrhea, constant abdominal distress, and blood in his stool.  He reported he had "severe and numerous attacks" and that he took six pills a day for his colitis, with two to four more during a flare-up.

A February 2011 treatment note from Dr. L. N. indicates the Veteran took medication three times daily and was "doing well in terms of absence of colitic symptoms."  The Veteran denied nausea, vomiting, heartburn, or indigestion, and there was no history of gastrointestinal tract bleeding.  On physical examination of the abdomen, contour was normal, palpation and percussion of the abdomen revealed nontender and no palpable abdominal masses, and auscultation of the abdomen revealed normal bowel sounds.  At an October 2011 appointment with Dr. L. N., the Veteran continued to take medication three times a day and was not having any colitic symptoms.  He denied major upper or lower tract symptoms and took an over-the-counter laxative for occasional constipation.  Physical examination of the abdomen was normal.  In May 2012, the Veteran denied any colitic symptoms and Dr. L. N. noted the Veteran was doing well with his medication regimen.  Physical examination of the abdomen was normal.  In May 2013, there were no active colitic symptoms and physical examination of the abdomen was normal.  The Veteran denied nausea, vomiting, heartburn, or indigestion.  Dr. L. N. recommended that the Veteran follow up in one year.  In September 2013, the Veteran sought treatment with Dr. L. N. for a change of bowel habits with constipation over the past few weeks.  He denied nausea, vomiting, abdominal pain, and rectal bleeding.  Physical examination of the abdomen was normal.  Dr. L. N. instructed the Veteran to begin taking an over-the-counter laxative and arranged for a surveillance colonoscopy.

The Veteran underwent a colonoscopy in October 2013; there was no active inflammation or active colitis and no dysplasia and there were pseudopolyps in the left and right colon.  An October 2013 primary care physician treatment note reflects the Veteran's medication for his colitis was increased at his last visit with his gastroenterologist, and at a November 2013 private appointment, the Veteran had no complaints of abdominal pain, change in bowel habits, or nausea.

At a November 2013 VA examination, the Veteran indicated he had watery diarrhea once a week lasting all day; during that time he would have four to give watery stools.  After that, he would become constipated for approximately three days.  He had occasional episodes of bowel disturbances with abdominal distress.  There was no weight loss, malnutrition, serious complications, tumors, neoplasms, or other general health effects attributable to his intestinal disorder.  Continuous medication was required to control his intestinal disorder.  The examiner described the impact on his ability to work and indicated that his ulcerative colitis would increase absenteeism.

In April 2014, Dr. L. N. changed the Veteran's colitis medication to make compliance easier and a colonoscopy was scheduled for the fall.  The Veteran reported having a bowel movement every other day.  In December 2014, the Veteran reported generally having one bowel movement a day and occasionally had minor constipation, for which he used an over-the-counter laxative.  Over the past few years the Veteran lost weight purposefully.  A May 2014 private medical treatment note indicated the Veteran's colitis was "stable."  A January 2015 colonoscopy revealed inactive chronic colitis.  There were no granulomas seen and no dysplasia.

At a June 2015 VA examination, the Veteran reported he had diarrhea approximately once a month and constipation approximately every three weeks.  He noted he occasionally had blood in his stool, most recently in the month prior, which lasted a couple days.  He indicated he took medication daily to control his intestinal disorder and took a laxative for constipation when needed.  He denied episodes of bowel disturbance with abdominal distress and exacerbations or attacks of the intestinal disorder.  There was no weight loss, malnutrition, serious complications, tumors, neoplasms, or other general health effects attributable to his intestinal disorder.  A blood test was normal and there was no evidence of anemia.

Analysis

The Board finds that during the period on appeal the Veteran's symptoms met the criteria for a 10 percent disability rating, for moderate ulcerative colitis with infrequent flare-ups, but no more.  See 38 C.F.R. § 4.114, Diagnostic Code 7323.  In December 2004, the Veteran was having one to two bowel movements daily without any bleeding, and he denied major upper or lower tract symptoms.  In July 2005, the Veteran denied major problems with nausea, vomiting, heartburn, or indigestion; his bowel habits were stable and there was no bleeding.  In November 2005, the Veteran denied current cramping, diarrhea, or hematochezia and took medication, which provided "good control" of his colitis symptoms.  A January 2007 VA treatment note reflects the same.

At a February 2007 VA examination, the Veteran reported he was treated with medication to control his colitis and that he had a flare-up every one and a half to two months, where he would have several, frequent, formed stools a day, which included some bleeding.  He reported no trouble with nausea, vomiting, or constipation and indicated he had "rare diarrhea."

Although records in August 2007 and September 2008 indicate the Veteran was unable to perform any work during an acute flare and that due to the inconsistency of symptoms and the inability to predict a flare-up before it occurred, the frequency of these flare-ups was not provided.  At an August 2008, the Veteran denied nausea, vomiting, indigestion, and changes in bowel habits.  A September 2008 record reports that the Veteran denied current cramping and diarrhea, but acknowledged having blood in his stool a few weeks prior. 

In statements in April 2009 and September 2009, the Veteran stated he experienced episodes of exacerbations approximately three to seven days a month, which kept him out of work and that almost all of his bowel movements contained blood and were not formed.  However, in medical evidence dated in July and October 2009, medical evidence shows the Veteran was on medication for colitis, and he denied major upper or lower tract symptoms, with no evidence of active colitis.  

In February 2010, the Veteran's wife was aware that he had blood in his stool "from time to time."  A March 2010 VA treatment note reflects the Veteran reported blood in his stool due to colitis and that he had flare-ups every three to four weeks.  A July 2010 colonoscopy revealed minor inflammation in the rectum, with no evidence of active inflammation.  In September 2010, the Veteran sought treatment for increased abdominal cramping and diarrhea and in October 2010, a VA examiner found blood in the Veteran's stool due to colitis.

In November 2010, the Veteran testified he took medication for his service-connected colitis, and that the frequency of his flare-ups varied, approximately twice a week, and they had increased in severity.  He indicated he had diarrhea frequently, more so than he had normal bowel movements, and had constipation approximately once a month.  In a statement that same month, the Veteran indicated he had "severe and numerous attacks" consisting of diarrhea, abdominal distress, and blood in his stool.  However, a February 2011 treatment note indicates the Veteran was "doing well in terms of absence of colitic symptoms."  The Veteran denied nausea, vomiting, heartburn, or indigestion, and there was no history of gastrointestinal tract bleeding.  The physical examination was normal.  

In October 2011, the medical evidence shows the Veteran was not having any colitic symptoms, and denied major upper or lower tract symptoms and took an over-the-counter laxative for occasional constipation.  The physical examination of the abdomen was normal.  In May 2012, the Veteran denied any colitic symptoms and the physical examination of the abdomen was normal.  In May 2013, there were no active colitic symptoms and physical examination of the abdomen was normal.  The Veteran denied nausea, vomiting, heartburn, or indigestion.  In September 2013, the Veteran sought treatment for a change of bowel habits with constipation over the past few weeks.  He denied nausea, vomiting, abdominal pain, and rectal bleeding.  The physical examination of the abdomen was normal. 

A colonoscopy in October 2013; showed no active inflammation or active colitis and no dysplasia and there were pseudopolyps in the left and right colon.  At a November 2013 private examination, the Veteran had no complaints of abdominal pain, change in bowel habits, or nausea.  However at a VA examination that same month, in contrast to what he told his treating physician, the Veteran complained of watery diarrhea once a week, and constipation for three days thereafter.  The Veteran reported occasional episodes of bowel disturbances, with abdominal distress.  On examination, there was no weight loss, malnutrition, serious complications, tumors, neoplasms, or other general health effects attributable to his intestinal disorder.  

A May 2014 private medical treatment note indicated the Veteran's colitis was "stable."  In December 2014, the Veteran reported generally having one bowel movement a day and occasionally had minor constipation, for which he used an over-the-counter laxative.  A January 2015 colonoscopy revealed inactive chronic colitis.  

At a June 2015 VA examination, the Veteran reported he had diarrhea approximately once a month and constipation approximately every three weeks.  He noted he occasionally had blood in his stool, most recently in the month prior, which lasted a couple days.  He denied episodes of bowel disturbance with abdominal distress and exacerbations or attacks of the intestinal disorder.  There was no weight loss, malnutrition, serious complications, tumors, neoplasms, or other general health effects attributable to his intestinal disorder.  A blood test was normal and there was no evidence of anemia.

Accordingly, the Board finds that throughout the appeal period, the Veteran's service-connected colitis was moderate, with infrequent exacerbations.  While there may have been fluctuations in the manifestations of the Veteran's service-connected colitis, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected colitis varied to such an extent that a rating greater or less than 10 percent would be warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

During the period on appeal, the Board finds that the Veteran's gastrointestinal symptomatology did not more nearly approximate moderately severe symptomatology, with frequent attacks, required for a 30 percent rating.  See 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7323.  The Veteran described periods of diarrhea, at worst, causing multiple bowel movements for one day, followed by constipation for three days, with abdominal cramping.  Although the Veteran's abdominal cramping was noted by the Veteran as "severe" at times, it did not cause malnutrition, or affect his overall health.  The Veteran lost weight over a number of years, however, he indicated that the weight loss was intentional.  Blood in the Veteran's stools was noted on occasion, but there is no evidence of anemia.  Additionally, the Veteran never reported experiencing accidents or weakness during these infrequent exacerbations.  Moreover, the evidence shows that throughout the period on appeal, the Veteran's symptoms were largely controlled by prescribed and over-the-counter medications.  

The Board has also considered the Veteran's lay statements regarding ulcerative colitis.  His statements are competent evidence as to his symptoms because this requires only personal knowledge.  See 38 C.F.R. § 3.159(a); see also Barr v. Nicholson, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  However, his statements are not competent evidence to identify a specific level of disability relating his ulcerative colitis to the appropriate diagnostic codes as this requires specialized medical education, training or experience to make those determinations.  Id. 

On the other hand, such competent evidence concerning the nature, extent, and severity of the Veteran's ulcerative colitis has been provided by medical personnel who have examined him during the current appeal and who have rendered opinions in conjunction with the Veteran's statements and clinical evaluations.  See 38 C.F.R. § 3.159(a).  The medical findings, as provided in the examination reports, directly address the criteria under which his disability is evaluated.  As such, the Board finds that the objective medical evidence of record is more probative to determine the level of severity of the Veteran's disability.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluations are, therefore, adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's intestinal disorder has been evaluated under the specific diagnostic code for ulcerative colitis, which contemplates the level of occupational and social impairment caused by his disability.  See 38 C.F.R. § 4.114, Diagnostic Code 7323.  During the period on appeal, the Veteran's ulcerative colitis has been manifested by moderate symptoms, with infrequent exacerbations such as abdominal cramping, diarrhea, blood in his stools, and constipation. The rating assigned reasonably describes the Veteran's disability level and symptomatology, and the Veteran has not reported any symptoms not contemplated by the schedular criteria.  Consequently, the Board concludes that the schedular evaluations are adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.114, Diagnostic Code 7323; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating for his service-connected ulcerative colitis, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 10 percent for ulcerative colitis is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


